 



Exhibit 10.1
LIBERTY GLOBAL, INC.
2005 INCENTIVE PLAN
(As Amended and Restated Effective March 8, 2006)
ARTICLE I
Purpose of Plan
     1.1 Purpose. The purpose of the Plan is to promote the success of the
Company by providing a method whereby (i) eligible employees of the Company and
its Subsidiaries and (ii) independent contractors providing services to the
Company and its Subsidiaries may be awarded additional remuneration for services
rendered and encouraged to invest in capital stock of the Company, thereby
increasing their proprietary interest in the Company’s businesses, encouraging
them to remain in the employ of the Company or its Subsidiaries, and increasing
their personal interest in the continued success and progress of the Company and
its Subsidiaries. The Plan is also intended to aid in (i) attracting Persons of
exceptional ability to become officers and employees of the Company and its
Subsidiaries and (ii) inducing independent contractors to agree to provide
services to the Company and its Subsidiaries.
     1.2 Effective Date. The Plan was originally effective May 11, 2004 (the
“Effective Date”) and was amended and restated effective as of March 9, 2005
with respect to Awards made after that date. The Plan is hereby further amended
and restated effective as of March 8, 2006.
ARTICLE II
Definitions
     2.1 Certain Defined Terms. Capitalized terms not defined elsewhere in the
Plan shall have the following meanings (whether used in the singular or plural):
     “Affiliate” of the Company means any corporation, partnership or other
business association that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
Company.
     “Agreement” means a stock option agreement, stock appreciation rights
agreement, restricted shares agreement, stock units agreement, cash award
agreement or an agreement evidencing more than one type of Award, specified in
Section 11.5, as any such Agreement may be supplemented or amended from time to
time.
     “Approved Transaction” means any transaction in which the Board (or, if
approval of the Board is not required as a matter of law, the stockholders of
the Company) shall approve (i) any consolidation or merger of the Company, or
binding share exchange, pursuant to which shares of Common Stock of the Company
would be

 



--------------------------------------------------------------------------------



 



changed or converted into or exchanged for cash, securities, or other property,
other than any such transaction in which the common stockholders of the Company
immediately prior to such transaction have the same proportionate ownership of
the Common Stock of, and voting power with respect to, the surviving corporation
immediately after such transaction, (ii) any merger, consolidation or binding
share exchange to which the Company is a party as a result of which the Persons
who are common stockholders of the Company immediately prior thereto have less
than a majority of the combined voting power of the outstanding capital stock of
the Company ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of directors immediately
following such merger, consolidation or binding share exchange, (iii) the
adoption of any plan or proposal for the liquidation or dissolution of the
Company, or (iv) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, of the assets
of the Company.
     “Award” means a grant of Options, SARs, Restricted Shares, Stock Units,
Performance Awards, Cash Awards and/or cash amounts under the Plan.
     “Board” means the Board of Directors of the Company.
     “Board Change” means, during any period of two consecutive years,
individuals who at the beginning of such period constituted the entire Board
cease for any reason to constitute a majority thereof unless the election, or
the nomination for election, of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period.
     “Cash Award” means an Award made pursuant to Section 10.1 of the Plan to a
Holder that is paid solely on account of the attainment of one or more
Performance Objectives that have been preestablished by the Committee.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute or statutes thereto. Reference to any specific
Code section shall include any successor section.
     “Committee” means the committee of the Board appointed pursuant to
Section 3.1 to administer the Plan.
     “Common Stock” means each or any (as the context may require) series of the
Company’s common stock.
     “Company” means Liberty Global, Inc., a Delaware corporation.
     “Control Purchase” means any transaction (or series of related
transactions) in which (i) any person (as such term is defined in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), corporation or other entity
(other than the Company, any Subsidiary of the Company or any employee benefit
plan sponsored by the Company or any Subsidiary

-2-



--------------------------------------------------------------------------------



 



of the Company) shall purchase any Common Stock of the Company (or securities
convertible into Common Stock of the Company) for cash, securities or any other
consideration pursuant to a tender offer or exchange offer, without the prior
consent of the Board, or (ii) any person (as such term is so defined),
corporation or other entity (other than the Company, any Subsidiary of the
Company, any employee benefit plan sponsored by the Company or any Subsidiary of
the Company or any Exempt Person (as defined below)) shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the then outstanding securities of the
Company ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of directors (calculated
as provided in Rule 13d-3(d) under the Exchange Act in the case of rights to
acquire the Company’s securities), other than in a transaction (or series of
related transactions) approved by the Board. For purposes of this definition,
“Exempt Person” means each of (a) the Chairman of the Board, the President and
each of the directors of Liberty Media International, Inc. as of the
Distribution Date, and (b) the respective family members, estates and heirs of
each of the Persons referred to in clause (a) above and any trust or other
investment vehicle for the primary benefit of any of such Persons or their
respective family members or heirs. As used with respect to any Person, the term
“family member” means the spouse, siblings and lineal descendants of such
Person.
     “Disability” means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.
     “Distribution Date” means the date on which Liberty Media International,
Inc. ceased to be a wholly owned subsidiary of Liberty Media Corporation, a
Delaware corporation.
     “Dividend Equivalents” means, with respect to Restricted Shares to be
issued at the end of the Restriction Period, to the extent specified by the
Committee only, an amount equal to all dividends and other distributions (or the
economic equivalent thereof) which are payable to stockholders of record during
the Restriction Period on a like number and kind of shares of Common Stock.
     “Domestic Relations Order” means a domestic relations order as defined by
the Code or Title I of the Employee Retirement Income Security Act, or the rules
thereunder.
     “Effective Date” has the meaning ascribed thereto in Section 1.2.
     “Equity Security” shall have the meaning ascribed to such term in
Section 3(a)(11) of the Exchange Act, and an equity security of an issuer shall
have the meaning ascribed thereto in Rule 16a-1 promulgated under the Exchange
Act, or any successor Rule.

-3-



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor statute or statutes thereto. Reference to any
specific Exchange Act section shall include any successor section.
     “Fair Market Value” of a share of any series of Common Stock on any day
means the last sale price (or, if no last sale price is reported, the average of
the high bid and low asked prices) for a share of such series of Common Stock on
such day (or, if such day is not a trading day, on the next preceding trading
day) as reported on the consolidated transaction reporting system for the
principal national securities exchange on which shares of such series of Common
Stock are listed on such day or if such shares are not then listed on a national
securities exchange, then as reported on Nasdaq. If for any day the Fair Market
Value of a share of the applicable series of Common Stock is not determinable by
any of the foregoing means, then the Fair Market Value for such day shall be
determined in good faith by the Committee on the basis of such quotations and
other considerations as the Committee deems appropriate.
     “Free Standing SAR” has the meaning ascribed thereto in Section 7.1.
     “Holder” means a Person who has received an Award under the Plan.
     “Nasdaq” means The Nasdaq Stock Market.
     “Nonqualified Stock Option” means a stock option granted under Article VI.
     “Option” means a Nonqualified Stock Option.
     “Performance Award” means an Award made pursuant to Article X of the Plan
to a Holder that is subject to the attainment of one or more Performance
Objectives.
     “Performance Objective” means a standard established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.
     “Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.
     “Plan” means this Liberty Global, Inc. 2005 Incentive Plan (As Amended and
Restated Effective March 8, 2006).
     “Restricted Shares” means shares of any series of Common Stock or the right
to receive shares of any specified series of Common Stock, as the case may be,
awarded pursuant to Article VIII.
     “Restriction Period” means a period of time beginning on the date of each
Award of Restricted Shares and ending on the Vesting Date with respect to such
Award.

-4-



--------------------------------------------------------------------------------



 



     “Retained Distribution” has the meaning ascribed thereto in Section 8.3.
     “SARs” means stock appreciation rights, awarded pursuant to Article VII,
with respect to shares of any specified series of Common Stock.
     “Stock Unit Awards” has the meaning ascribed thereto in Section 9.1.
     “Subsidiary” of a Person means any present or future subsidiary (as defined
in Section 424(f) of the Code) of such Person or any business entity in which
such Person owns, directly or indirectly, 50% or more of the voting, capital or
profits interests. An entity shall be deemed a subsidiary of a Person for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.
     “Tandem SARs” has the meaning ascribed thereto in Section 7.1.
     “Vesting Date,” with respect to any Restricted Shares awarded hereunder,
means the date on which such Restricted Shares cease to be subject to a risk of
forfeiture, as designated in or determined in accordance with the Agreement with
respect to such Award of Restricted Shares pursuant to Article VIII. If more
than one Vesting Date is designated for an Award of Restricted Shares, reference
in the Plan to a Vesting Date in respect of such Award shall be deemed to refer
to each part of such Award and the Vesting Date for such part.
ARTICLE III
Administration
     3.1 Committee. The Plan shall be administered by the Compensation Committee
of the Board unless a different committee is subsequently appointed by the
Board. The Committee shall be comprised of not less than two Persons. The Board
may from time to time appoint members of the Committee in substitution for or in
addition to members previously appointed, may fill vacancies in the Committee
and may remove members of the Committee. The Committee shall select one of its
members as its chairman and shall hold its meetings at such times and places as
it shall deem advisable. A majority of its members shall constitute a quorum and
all determinations shall be made by a majority of such quorum. Any determination
reduced to writing and signed by all of the members shall be as fully effective
as if it had been made by a majority vote at a meeting duly called and held.
     3.2 Powers. The Committee shall have full power and authority to grant to
eligible Persons Options under Article VI of the Plan, SARs under Article VII of
the Plan, Restricted Shares under Article VIII of the Plan, Stock Units under
Article IX of the Plan, Cash Awards under Article X of the Plan and/or
Performance Awards under Article X of the Plan, to determine the terms and
conditions (which need not be identical) of all Awards so granted, to interpret
the provisions of the Plan and any Agreements relating to Awards granted under
the

-5-



--------------------------------------------------------------------------------



 



Plan and to supervise the administration of the Plan. The Committee in making an
Award may provide for the granting or issuance of additional, replacement or
alternative Awards upon the occurrence of specified events, including the
exercise of the original Award. The Committee shall have sole authority in the
selection of Persons to whom Awards may be granted under the Plan and in the
determination of the timing, pricing and amount of any such Award, subject only
to the express provisions of the Plan. In making determinations hereunder, the
Committee may take into account the nature of the services rendered by the
respective employees and independent contractors, their present and potential
contributions to the success of the Company and its Subsidiaries, and such other
factors as the Committee in its discretion deems relevant.
     3.3 Interpretation. The Committee is authorized, subject to the provisions
of the Plan, to establish, amend and rescind such rules and regulations as it
deems necessary or advisable for the proper administration of the Plan and to
take such other action in connection with or in relation to the Plan as it deems
necessary or advisable. Each action and determination made or taken pursuant to
the Plan by the Committee, including any interpretation or construction of the
Plan, shall be final and conclusive for all purposes and upon all Persons. No
member of the Committee shall be liable for any action or determination made or
taken by him or the Committee in good faith with respect to the Plan.
ARTICLE IV
Shares Subject to the Plan
     4.1 Number of Shares; Award Limits. Subject to the provisions of this
Article IV, the maximum number of shares of Common Stock with respect to which
Awards may be granted during the term of the Plan shall be 50 million shares;
provided, however, that the maximum number of the Company’s shares of Series B
common stock, $.01 par value per share (the “Series B common stock”) with
respect to which Awards may be so granted during the term of the Plan shall be
25 million shares. Shares of Common Stock will be made available from the
authorized but unissued shares of the Company or from shares reacquired by the
Company, including shares purchased in the open market. The shares of Common
Stock subject to (i) any Award granted under the Plan that shall expire,
terminate or be annulled for any reason without having been exercised (or
considered to have been exercised as provided in Section 7.2), (ii) any Award of
any SARs granted under the Plan that shall be exercised for cash, and (iii) any
Award of Restricted Shares or Stock Units that shall be forfeited prior to
becoming vested (provided that the Holder received no benefits of ownership of
such Restricted Shares or Stock Units other than voting rights and the
accumulation of Retained Distributions and unpaid Dividend Equivalents that are
likewise forfeited) shall again be available for purposes of the Plan. Except
for Awards described in Section 11.1, and subject to adjustment from time to
time as provided in Section 4.2, (i) no Person may be granted in any calendar
year Awards covering more than 4 million shares of Common Stock, and (ii) no
Person may be granted in any calendar year Awards covering more than 2 million
shares of Series B common stock. No Person shall receive payment for Cash Awards
during any calendar year aggregating in excess of $10,000,000.

-6-



--------------------------------------------------------------------------------



 



     4.2 Adjustments. If the Company subdivides its outstanding shares of any
series of Common Stock into a greater number of shares of such series of Common
Stock (by stock dividend, stock split, reclassification, or otherwise) or
combines its outstanding shares of any series of Common Stock into a smaller
number of shares of such series of Common Stock (by reverse stock split,
reclassification, or otherwise) or if the Committee determines that any stock
dividend, extraordinary cash dividend, reclassification, recapitalization,
reorganization, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase such series of Common Stock or other similar
corporate event (including mergers or consolidations other than those which
constitute Approved Transactions, adjustments with respect to which shall be
governed by Section 11.1(b)) affects any series of Common Stock so that an
adjustment is required to preserve the benefits or potential benefits intended
to be made available under the Plan, then the Committee, in its sole discretion
and in such manner as the Committee may deem equitable and appropriate, may make
such adjustments to any or all of (i) the number and kind of shares of stock
which thereafter may be awarded, optioned or otherwise made subject to the
benefits contemplated by the Plan, (ii) the number and kind of shares of stock
subject to outstanding Awards, and (iii) the purchase or exercise price and the
relevant appreciation base with respect to any of the foregoing, provided,
however, that the number of shares subject to any Award shall always be a whole
number. Notwithstanding the foregoing, if all shares of any series of Common
Stock are redeemed, then each outstanding Award shall be adjusted to substitute
for the shares of such series of Common Stock subject thereto the kind and
amount of cash, securities or other assets issued or paid in the redemption of
the equivalent number of shares of such series of Common Stock and otherwise the
terms of such Award, including, in the case of Options or similar rights, the
aggregate exercise price, and, in the case of Free Standing SARs, the aggregate
base price, shall remain constant before and after the substitution (unless
otherwise determined by the Committee and provided in the applicable Agreement).
The Committee may, if deemed appropriate, provide for a cash payment to any
Holder of an Award in connection with any adjustment made pursuant to this
Section 4.2.
ARTICLE V
Eligibility
     5.1 General. The Persons who shall be eligible to participate in the Plan
and to receive Awards under the Plan shall, subject to Section 5.2, be such
Persons who are employees (including officers and directors) of or independent
contractors providing services to the Company or its Subsidiaries as the
Committee shall select. Awards may be made to employees or independent
contractors who hold or have held Awards under the Plan or any similar or other
awards under any other plan of the Company or any of its Affiliates.
     5.2 Ineligibility. No member of the Committee, while serving as such, shall
be eligible to receive an Award.
ARTICLE VI
Stock Options

-7-



--------------------------------------------------------------------------------



 



     6.1 Grant of Options. Subject to the limitations of the Plan, the Committee
shall designate from time to time those eligible Persons to be granted Options,
the time when each Option shall be granted to such eligible Persons, the series
and number of shares of Common Stock subject to such Option, and, subject to
Section 6.2, the purchase price of the shares of Common Stock subject to such
Option.
     6.2 Option Price. The price at which shares may be purchased upon exercise
of an Option shall be fixed by the Committee and may be no less than the Fair
Market Value of the shares of the applicable series of Common Stock subject to
the Option as of the date the Option is granted.
     6.3 Term of Options. Subject to the provisions of the Plan with respect to
death, retirement and termination of employment, the term of each Option shall
be for such period as the Committee shall determine as set forth in the
applicable Agreement.
     6.4 Exercise of Options. An Option granted under the Plan shall become (and
remain) exercisable during the term of the Option to the extent provided in the
applicable Agreement and the Plan and, unless the Agreement otherwise provides,
may be exercised to the extent exercisable, in whole or in part, at any time and
from time to time during such term; provided, however, that subsequent to the
grant of an Option, the Committee, at any time before complete termination of
such Option, may accelerate the time or times at which such Option may be
exercised in whole or in part (without reducing the term of such Option).
     6.5 Manner of Exercise.
     (a) Form of Payment. An Option shall be exercised by written notice to the
Company upon such terms and conditions as the Agreement may provide and in
accordance with such other procedures for the exercise of Options as the
Committee may establish from time to time. The method or methods of payment of
the purchase price for the shares to be purchased upon exercise of an Option and
of any amounts required by Section 11.9 shall be determined by the Committee and
may consist of (i) cash, (ii) check, (iii) promissory note (subject to
applicable law), (iv) whole shares of any series of Common Stock, (v) the
withholding of shares of the applicable series of Common Stock issuable upon
such exercise of the Option, (vi) the delivery, together with a properly
executed exercise notice, of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds required to pay the
purchase price, or (vii) any combination of the foregoing methods of payment, or
such other consideration and method of payment as may be permitted for the
issuance of shares under the Delaware General Corporation Law. The permitted
method or methods of payment of the amounts payable upon exercise of an Option,
if other than in cash, shall be set forth in the applicable Agreement and may be
subject to such conditions as the Committee deems appropriate.

-8-



--------------------------------------------------------------------------------



 



     (b) Value of Shares. Unless otherwise determined by the Committee and
provided in the applicable Agreement, shares of any series of Common Stock
delivered in payment of all or any part of the amounts payable in connection
with the exercise of an Option, and shares of any series of Common Stock
withheld for such payment, shall be valued for such purpose at their Fair Market
Value as of the exercise date.
     (c) Issuance of Shares. The Company shall effect the transfer of the shares
of Common Stock purchased under the Option as soon as practicable after the
exercise thereof and payment in full of the purchase price therefor and of any
amounts required by Section 11.9, and within a reasonable time thereafter, such
transfer shall be evidenced on the books of the Company. Unless otherwise
determined by the Committee and provided in the applicable Agreement, (i) no
Holder or other Person exercising an Option shall have any of the rights of a
stockholder of the Company with respect to shares of Common Stock subject to an
Option granted under the Plan until due exercise and full payment has been made,
and (ii) no adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date of such due exercise and full
payment.
     6.6 Nontransferability. Unless otherwise determined by the Committee and
provided in the applicable Agreement, Options shall not be transferable other
than by will or the laws of descent and distribution or pursuant to a Domestic
Relations Order, and, except as otherwise required pursuant to a Domestic
Relations Order, Options may be exercised during the lifetime of the Holder
thereof only by such Holder (or his or her court-appointed legal
representative).
ARTICLE VII
SARs
     7.1 Grant of SARs. Subject to the limitations of the Plan, SARs may be
granted by the Committee to such eligible Persons in such numbers, with respect
to any specified series of Common Stock, and at such times during the term of
the Plan as the Committee shall determine. A SAR may be granted to a Holder of
an Option (hereinafter called a “related Option”) with respect to all or a
portion of the shares of Common Stock subject to the related Option (a “Tandem
SAR”) or may be granted separately to an eligible employee (a “Free Standing
SAR”). Subject to the limitations of the Plan, SARs shall be exercisable in
whole or in part upon notice to the Company upon such terms and conditions as
are provided in the Agreement.
     7.2 Tandem SARs. A Tandem SAR may be granted either concurrently with the
grant of the related Option or at any time thereafter prior to the complete
exercise, termination, expiration or cancellation of such related Option. Tandem
SARs shall be exercisable only at the time and to the extent that the related
Option is exercisable (and may be subject to such additional limitations on
exercisability as the Agreement may provide) and in no event after the complete
termination or full exercise of the related Option. Upon the exercise or
termination of the related Option, the Tandem SARs with respect thereto shall be
canceled automatically to the extent of the number of shares of Common Stock
with respect to which the related Option was so exercised or terminated. Subject
to the limitations of the Plan, upon the exercise of a Tandem

-9-



--------------------------------------------------------------------------------



 



SAR and unless otherwise determined by the Committee and provided in the
applicable Agreement, (i) the Holder thereof shall be entitled to receive from
the Company, for each share of the applicable series of Common Stock with
respect to which the Tandem SAR is being exercised, consideration (in the form
determined as provided in Section 7.4) equal in value to the excess of the Fair
Market Value of a share of the applicable series of Common Stock with respect to
which the Tandem SAR was granted on the date of exercise over the related Option
purchase price per share, and (ii) the related Option with respect thereto shall
be canceled automatically to the extent of the number of shares of Common Stock
with respect to which the Tandem SAR was so exercised.
     7.3 Free Standing SARs. Free Standing SARs shall be exercisable at the
time, to the extent and upon the terms and conditions set forth in the
applicable Agreement. The base price of a Free Standing SAR may be no less than
the Fair Market Value of the applicable series of Common Stock with respect to
which the Free Standing SAR was granted as of the date the Free Standing SAR is
granted. Subject to the limitations of the Plan, upon the exercise of a Free
Standing SAR and unless otherwise determined by the Committee and provided in
the applicable Agreement, the Holder thereof shall be entitled to receive from
the Company, for each share of the applicable series of Common Stock with
respect to which the Free Standing SAR is being exercised, consideration (in the
form determined as provided in Section 7.4) equal in value to the excess of the
Fair Market Value of a share of the applicable series of Common Stock with
respect to which the Free Standing SAR was granted on the date of exercise over
the base price per share of such Free Standing SAR.
     7.4 Consideration. The consideration to be received upon the exercise of a
SAR by the Holder shall be paid in the applicable series of Common Stock with
respect to which the SAR was granted (valued at Fair Market Value on the date of
exercise of such SAR); provided, however, that the Committee may permit the
Holder of an SAR who is not subject to United States federal income tax to be
paid consideration in the form of cash, or a combination of cash and the
applicable series of Common Stock with respect to which the SAR was granted. No
fractional shares of Common Stock shall be issuable upon exercise of a SAR, and
unless otherwise provided in the applicable Agreement, the Holder will receive
cash in lieu of fractional shares. Unless the Committee shall otherwise
determine, to the extent a Free Standing SAR is exercisable, it will be
exercised automatically on its expiration date.
     7.5 Limitations. The applicable Agreement may provide for a limit on the
amount payable to a Holder upon exercise of SARs at any time or in the
aggregate, for a limit on the time periods during which a Holder may exercise
SARs, and for such other limits on the rights of the Holder and such other terms
and conditions of the SAR, including a condition that the SAR may be exercised
only in accordance with rules and regulations adopted from time to time, as the
Committee may determine. Unless otherwise so provided in the applicable
Agreement, any such limit relating to a Tandem SAR shall not restrict the
exercisability of the related Option. Such rules and regulations may govern the
right to exercise SARs granted prior to the adoption or amendment of such rules
and regulations as well as SARs granted thereafter.

-10-



--------------------------------------------------------------------------------



 



     7.6 Exercise. For purposes of this Article VII, the date of exercise of a
SAR shall mean the date on which the Company shall have received notice from the
Holder of the SAR of the exercise of such SAR (unless otherwise determined by
the Committee and provided in the applicable Agreement).
     7.7 Nontransferability. Unless otherwise determined by the Committee and
provided in the applicable Agreement, (i) SARs shall not be transferable other
than by will or the laws of descent and distribution or pursuant to a Domestic
Relations Order, and (ii) except as otherwise required pursuant to a Domestic
Relations Order, SARs may be exercised during the lifetime of the Holder thereof
only by such Holder (or his or her court-appointed legal representative).
ARTICLE VIII
Restricted Shares
     8.1 Grant. Subject to the limitations of the Plan, the Committee shall
designate those eligible Persons to be granted Awards of Restricted Shares,
shall determine the time when each such Award shall be granted, shall determine
whether shares of Common Stock covered by Awards of Restricted Shares will be
issued at the beginning or the end of the Restriction Period and whether
Dividend Equivalents will be paid during the Restriction Period in the event
shares of the applicable series of Common Stock are to be issued at the end of
the Restriction Period, and shall designate (or set forth the basis for
determining) the Vesting Date or Vesting Dates for each Award of Restricted
Shares, and may prescribe other restrictions, terms and conditions applicable to
the vesting of such Restricted Shares in addition to those provided in the Plan.
The Committee shall determine the price, if any, to be paid by the Holder for
the Restricted Shares; provided, however, that the issuance of Restricted Shares
shall be made for at least the minimum consideration necessary to permit such
Restricted Shares to be deemed fully paid and nonassessable. All determinations
made by the Committee pursuant to this Section 8.1 shall be specified in the
Agreement.
     8.2 Issuance of Restricted Shares at Beginning of the Restriction Period.
If shares of the applicable series of Common Stock are issued at the beginning
of the Restriction Period, the stock certificate or certificates representing
such Restricted Shares shall be registered in the name of the Holder to whom
such Restricted Shares shall have been awarded. During the Restriction Period,
certificates representing the Restricted Shares and any securities constituting
Retained Distributions shall bear a restrictive legend to the effect that
ownership of the Restricted Shares (and such Retained Distributions), and the
enjoyment of all rights appurtenant thereto, are subject to the restrictions,
terms and conditions provided in the Plan and the applicable Agreement. Such
certificates shall remain in the custody of the Company or its designee, and the
Holder shall deposit with the custodian stock powers or other instruments of
assignment, each endorsed in blank, so as to permit retransfer to the Company of
all or any portion of the Restricted Shares and any securities constituting
Retained Distributions that shall be forfeited or otherwise not become vested in
accordance with the Plan and the applicable Agreement.

-11-



--------------------------------------------------------------------------------



 



     8.3 Restrictions. Restricted Shares issued at the beginning of the
Restriction Period shall constitute issued and outstanding shares of the
applicable series of Common Stock for all corporate purposes. The Holder will
have the right to vote such Restricted Shares, to receive and retain such
dividends and distributions, as the Committee may designate, paid or distributed
on such Restricted Shares, and to exercise all other rights, powers and
privileges of a Holder of shares of the applicable series of Common Stock with
respect to such Restricted Shares; except, that, unless otherwise determined by
the Committee and provided in the applicable Agreement, (i) the Holder will not
be entitled to delivery of the stock certificate or certificates representing
such Restricted Shares until the Restriction Period shall have expired and
unless all other vesting requirements with respect thereto shall have been
fulfilled or waived; (ii) the Company or its designee will retain custody of the
stock certificate or certificates representing the Restricted Shares during the
Restriction Period as provided in Section 8.2; (iii) other than such dividends
and distributions as the Committee may designate, the Company or its designee
will retain custody of all distributions (“Retained Distributions”) made or
declared with respect to the Restricted Shares (and such Retained Distributions
will be subject to the same restrictions, terms and vesting, and other
conditions as are applicable to the Restricted Shares) until such time, if ever,
as the Restricted Shares with respect to which such Retained Distributions shall
have been made, paid or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in a separate account;
(iv) the Holder may not sell, assign, transfer, pledge, exchange, encumber or
dispose of the Restricted Shares or any Retained Distributions or his interest
in any of them during the Restriction Period; and (v) a breach of any
restrictions, terms or conditions provided in the Plan or established by the
Committee with respect to any Restricted Shares or Retained Distributions will
cause a forfeiture of such Restricted Shares and any Retained Distributions with
respect thereto.
     8.4 Issuance of Stock at End of the Restriction Period. Restricted Shares
issued at the end of the Restriction Period shall not constitute issued and
outstanding shares of the applicable series of Common Stock, and the Holder
shall not have any of the rights of a stockholder with respect to the shares of
Common Stock covered by such an Award of Restricted Shares, in each case until
such shares shall have been transferred to the Holder at the end of the
Restriction Period. If and to the extent that shares of Common Stock are to be
issued at the end of the Restriction Period, the Holder shall be entitled to
receive Dividend Equivalents with respect to the shares of Common Stock covered
thereby either (i) during the Restriction Period or (ii) in accordance with the
rules applicable to Retained Distributions, as the Committee may specify in the
Agreement.
     8.5 Cash Payments. In connection with any Award of Restricted Shares, an
Agreement may provide for the payment of a cash amount to the Holder of such
Restricted Shares after such Restricted Shares shall have become vested. Such
cash amounts shall be payable in accordance with such additional restrictions,
terms and conditions as shall be prescribed by the Committee in the Agreement
and shall be in addition to any other salary, incentive, bonus or other
compensation payments which such Holder shall be otherwise entitled or eligible
to receive from the Company.

-12-



--------------------------------------------------------------------------------



 



     8.6 Completion of Restriction Period. On the Vesting Date with respect to
each Award of Restricted Shares and the satisfaction of any other applicable
restrictions, terms and conditions, (i) all or the applicable portion of such
Restricted Shares shall become vested, (ii) any Retained Distributions and any
unpaid Dividend Equivalents with respect to such Restricted Shares shall become
vested to the extent that the Restricted Shares related thereto shall have
become vested, and (iii) any cash amount to be received by the Holder with
respect to such Restricted Shares shall become payable, all in accordance with
the terms of the applicable Agreement. Any such Restricted Shares, Retained
Distributions and any unpaid Dividend Equivalents that shall not become vested
shall be forfeited to the Company, and the Holder shall not thereafter have any
rights (including dividend and voting rights) with respect to such Restricted
Shares, Retained Distributions and any unpaid Dividend Equivalents that shall
have been so forfeited. The Committee may, in its discretion, provide that the
delivery of any Restricted Shares, Retained Distributions and unpaid Dividend
Equivalents that shall have become vested, and payment of any related cash
amounts that shall have become payable under this Article VIII, shall be
deferred until such date or dates as the recipient may elect. Any election of a
recipient pursuant to the preceding sentence shall be filed in writing with the
Committee in accordance with such rules and regulations, including any deadline
for the making of such an election, as the Committee may provide, and shall be
made in compliance with Section 409A of the Code.
ARTICLE IX
Stock Units
     9.1 Grant. In addition to granting Awards of Options, SARs and Restricted
Shares, the Committee shall, subject to the limitations of the Plan, have
authority to grant to eligible Persons Awards of Stock Units which may be in the
form of shares of any specified series of Common Stock or units, the value of
which is based, in whole or in part, on the Fair Market Value of the shares of
any specified series of Common Stock. Subject to the provisions of the Plan,
including any rules established pursuant to Section 9.2, Awards of Stock Units
shall be subject to such terms, restrictions, conditions, vesting requirements
and payment rules as the Committee may determine in its discretion, which need
not be identical for each Award. The determinations made by the Committee
pursuant to this Section 9.1 shall be specified in the applicable Agreement.
     9.2 Rules. The Committee may, in its discretion, establish any or all of
the following rules for application to an Award of Stock Units:
     (a) Any shares of Common Stock which are part of an Award of Stock Units
may not be assigned, sold, transferred, pledged or otherwise encumbered prior to
the date on which the shares are issued or, if later, the date provided by the
Committee at the time of the Award.
     (b) Such Awards may provide for the payment of cash consideration by the
Person to whom such Award is granted or provide that the Award, and any shares
of

-13-



--------------------------------------------------------------------------------



 



Common Stock to be issued in connection therewith, if applicable, shall be
delivered without the payment of cash consideration; provided, however, that the
issuance of any shares of Common Stock in connection with an Award of Stock
Units shall be for at least the minimum consideration necessary to permit such
shares to be deemed fully paid and nonassessable.
     (c) Awards of Stock Units may provide for deferred payment schedules,
vesting over a specified period of employment, the payment (on a current or
deferred basis) of dividend equivalent amounts with respect to the number of
shares of Common Stock covered by the Award, and elections by the employee to
defer payment of the Award or the lifting of restrictions on the Award, if any,
provided that any such deferrals shall comply with the requirements of
Section 409A of the Code.
     (d) In such circumstances as the Committee may deem advisable, the
Committee may waive or otherwise remove, in whole or in part, any restrictions
or limitations to which a Stock Unit Award was made subject at the time of
grant.
ARTICLE X
Cash Awards and Performance Awards
     10.1 Cash Awards. In addition to granting Options, SARs, Restricted Shares
and Stock Units, the Committee shall, subject to the limitations of the Plan,
have authority to grant to eligible Persons Cash Awards. Each Cash Award shall
be subject to such terms and conditions, restrictions and contingencies as the
Committee shall determine. Restrictions and contingencies limiting the right to
receive a cash payment pursuant to a Cash Award shall be based upon the
achievement of single or multiple Performance Objectives over a performance
period established by the Committee. The determinations made by the Committee
pursuant to this Section 10.1 shall be specified in the applicable Agreement.
     10.2 Designation as a Performance Award. The Committee shall have the right
to designate any Award of Options, SARs, Restricted Shares or Stock Units as a
Performance Award. All Cash Awards shall be designated as Performance Awards.
     10.3 Performance Objectives. The grant or vesting of a Performance Award
shall be subject to the achievement of Performance Objectives over a performance
period established by the Committee based upon one or more of the following
business criteria that apply to the Holder, one or more business units,
divisions or Subsidiaries of the Company or the applicable sector of the
Company, or the Company as a whole, and if so desired by the Committee, by
comparison with a peer group of companies: increased revenue; net income
measures (including income after capital costs and income before or after
taxes); stock price measures (including growth measures and total stockholder
return); price per share of Common Stock; market share; earnings per share
(actual or targeted growth); earnings before interest, taxes, depreciation, and
amortization (EBITDA); economic value added (or an equivalent metric); market
value added; debt to equity ratio; cash flow measures (including cash flow
return on capital, cash flow return

-14-



--------------------------------------------------------------------------------



 



on tangible capital, net cash flow and net cash flow before financing
activities); return measures (including return on equity, return on average
assets, return on capital, risk-adjusted return on capital, return on investors’
capital and return on average equity); operating measures (including operating
income, funds from operations, cash from operations, after-tax operating income;
sales volumes, production volumes and production efficiency); expense measures
(including overhead cost and general and administrative expense); margins;
stockholder value; total stockholder return; proceeds from dispositions; total
market value and corporate values measures (including ethics compliance,
environmental and safety). Unless otherwise stated, such a Performance Objective
need not be based upon an increase or positive result under a particular
business criterion and could include, for example, maintaining the status quo or
limiting economic losses (measured, in each case, by reference to specific
business criteria). The Committee shall have the authority to determine whether
the Performance Objectives and other terms and conditions of the Award are
satisfied, and the Committee’s determination as to the achievement of
Performance Objectives relating to a Performance Award shall be made in writing.
     10.4 Section 162(m) of the Code. Notwithstanding the foregoing provisions,
if the Committee intends for a Performance Award to be granted and administered
in a manner designed to preserve the deductibility of the compensation resulting
from such Award in accordance with Section 162(m) of the Code, then the
Performance Objectives for such particular Performance Award relative to the
particular period of service to which the Performance Objectives relate shall be
established by the Committee in writing (i) no later than 90 days after the
beginning of such period and (ii) prior to the completion of 25% of such period.
     10.5 Waiver of Performance Objectives. The Committee shall have no
discretion to modify or waive the Performance Objectives or conditions to the
grant or vesting of a Performance Award unless such Award is not intended to
qualify as qualified performance-based compensation under Section 162(m) of the
Code and the relevant Agreement provides for such discretion.
ARTICLE XI
General Provisions
     11.1 Acceleration of Awards.
     (a) Death or Disability. If a Holder’s employment shall terminate by reason
of death or Disability, notwithstanding any contrary waiting period, installment
period, vesting schedule or Restriction Period in any Agreement or in the Plan,
unless the applicable Agreement provides otherwise: (i) in the case of an Option
or SAR, each outstanding Option or SAR granted under the Plan shall immediately
become exercisable in full in respect of the aggregate number of shares covered
thereby; (ii) in the case of Restricted Shares, the Restriction Period
applicable to each such Award of Restricted Shares shall be deemed to have
expired and all such Restricted Shares, any related Retained Distributions and
any unpaid Dividend Equivalents shall become vested and any related cash amounts
payable pursuant to the applicable Agreement shall be adjusted

-15-



--------------------------------------------------------------------------------



 



in such manner as may be provided in the Agreement; and (iii) in the case of
Stock Units, each such Award of Stock Units shall become vested in full.
     (b) Approved Transactions; Board Change; Control Purchase. In the event of
any Approved Transaction, Board Change or Control Purchase, notwithstanding any
contrary waiting period, installment period, vesting schedule or Restriction
Period in any Agreement or in the Plan, unless the applicable Agreement provides
otherwise: (i) in the case of an Option or SAR, each such outstanding Option or
SAR granted under the Plan shall become exercisable in full in respect of the
aggregate number of shares covered thereby; (ii) in the case of Restricted
Shares, the Restriction Period applicable to each such Award of Restricted
Shares shall be deemed to have expired and all such Restricted Shares, any
related Retained Distributions and any unpaid Dividend Equivalents shall become
vested and any related cash amounts payable pursuant to the applicable Agreement
shall be adjusted in such manner as may be provided in the Agreement; and
(iii) in the case of Stock Units, each such Award of Stock Units shall become
vested in full, in each case effective upon the Board Change or Control Purchase
or immediately prior to consummation of the Approved Transaction. The effect, if
any, on a Cash Award of an Approved Transaction, Board Change or Control
Purchase shall be prescribed in the applicable Agreement. Notwithstanding the
foregoing, unless otherwise provided in the applicable Agreement, the Committee
may, in its discretion, determine that any or all outstanding Awards of any or
all types granted pursuant to the Plan will not vest or become exercisable on an
accelerated basis in connection with an Approved Transaction if effective
provision has been made for the taking of such action which, in the opinion of
the Committee, is equitable and appropriate to substitute a new Award for such
Award or to assume such Award and to make such new or assumed Award, as nearly
as may be practicable, equivalent to the old Award (before giving effect to any
acceleration of the vesting or exercisability thereof), taking into account, to
the extent applicable, the kind and amount of securities, cash or other assets
into or for which the applicable series of Common Stock may be changed,
converted or exchanged in connection with the Approved Transaction.
     11.2 Termination of Employment.
     (a) General. If a Holder’s employment shall terminate prior to an Option or
SAR becoming exercisable or being exercised (or deemed exercised, as provided in
Section 7.2) in full, or during the Restriction Period with respect to any
Restricted Shares or prior to the vesting or complete exercise of any Stock
Units, then such Option or SAR shall thereafter become or be exercisable, such
Stock Units to the extent vested shall thereafter be exercisable, and the
Holder’s rights to any unvested Restricted Shares, Retained Distributions,
unpaid Dividend Equivalents and related cash amounts and any such unvested Stock
Units shall thereafter vest, in each case solely to the extent provided in the
applicable Agreement; provided, however, that, unless otherwise determined by
the Committee and provided in the applicable Agreement, (i) no Option or SAR may
be exercised after the scheduled expiration date thereof; (ii) if the Holder’s
employment terminates by reason of death or Disability, the Option or SAR shall
remain exercisable

-16-



--------------------------------------------------------------------------------



 



for a period of at least one year following such termination (but not later than
the scheduled expiration of such Option or SAR); and (iii) any termination of
the Holder’s employment for cause will be treated in accordance with the
provisions of Section 11.2(b). The effect on a Cash Award of the termination of
a Holder’s employment for any reason, other than for cause, shall be prescribed
in the applicable Agreement.
     (b) Termination for Cause. If a Holder’s employment with the Company or a
Subsidiary of the Company shall be terminated by the Company or such Subsidiary
for “cause” during the Restriction Period with respect to any Restricted Shares
or prior to any Option or SAR becoming exercisable or being exercised in full or
prior to the vesting or complete exercise of any Stock Unit or the payment in
full of any Cash Award (for these purposes, “cause” shall have the meaning
ascribed thereto in any employment agreement to which such Holder is a party or,
in the absence thereof, shall include insubordination, dishonesty, incompetence,
moral turpitude, other misconduct of any kind and the refusal to perform his
duties and responsibilities for any reason other than illness or incapacity;
provided, however, that if such termination occurs within 12 months after an
Approved Transaction or Control Purchase or Board Change, termination for
“cause” shall mean only a felony conviction for fraud, misappropriation, or
embezzlement), then, unless otherwise determined by the Committee and provided
in the applicable Agreement, (i) all Options and SARs and all unvested or
unexercised Stock Units and all unpaid Cash Awards held by such Holder shall
immediately terminate, and (ii) such Holder’s rights to all Restricted Shares,
Retained Distributions, any unpaid Dividend Equivalents and any related cash
amounts shall be forfeited immediately.
     (c) Miscellaneous. The Committee may determine whether any given leave of
absence constitutes a termination of employment; provided, however, that for
purposes of the Plan, (i) a leave of absence, duly authorized in writing by the
Company for military service or sickness, or for any other purpose approved by
the Company if the period of such leave does not exceed 90 days, and (ii) a
leave of absence in excess of 90 days, duly authorized in writing by the Company
provided the employee’s right to reemployment is guaranteed either by statute or
contract, shall not be deemed a termination of employment. Unless otherwise
determined by the Committee and provided in the applicable Agreement, Awards
made under the Plan shall not be affected by any change of employment so long as
the Holder continues to be an employee of the Company.
     11.3 Right of Company to Terminate Employment. Nothing contained in the
Plan or in any Award, and no action of the Company or the Committee with respect
thereto, shall confer or be construed to confer on any Holder any right to
continue in the employ of the Company or any of its Subsidiaries or interfere in
any way with the right of the Company or any Subsidiary of the Company to
terminate the employment of the Holder at any time, with or without cause,
subject, however, to the provisions of any employment agreement between the
Holder and the Company or any Subsidiary of the Company.
     11.4 Nonalienation of Benefits. Except as set forth herein, no right or
benefit under the Plan shall be subject to anticipation, alienation, sale,
assignment, hypothecation, pledge,

-17-



--------------------------------------------------------------------------------



 



exchange, transfer, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, hypothecate, pledge, exchange, transfer, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to the debts, contracts, liabilities or torts of the
Person entitled to such benefits.
     11.5 Written Agreement. Each Award of Options shall be evidenced by a stock
option agreement; each Award of SARs shall be evidenced by a stock appreciation
rights agreement; each Award of Restricted Shares shall be evidenced by a
restricted shares agreement; each Award of Stock Units shall be evidenced by a
stock units agreement; and each Performance Award shall be evidenced by a
performance award agreement (including a cash award agreement evidencing a Cash
Award), each in such form and containing such terms and provisions not
inconsistent with the provisions of the Plan as the Committee from time to time
shall approve; provided, however, that if more than one type of Award is made to
the same Holder, such Awards may be evidenced by a single Agreement with such
Holder. Each grantee of an Option, SAR, Restricted Shares, Stock Units or
Performance Award (including a Cash Award) shall be notified promptly of such
grant, and a written Agreement shall be promptly executed and delivered by the
Company. Any such written Agreement may contain (but shall not be required to
contain) such provisions as the Committee deems appropriate (i) to insure that
the penalty provisions of Section 4999 of the Code will not apply to any stock
or cash received by the Holder from the Company or (ii) to provide cash payments
to the Holder to mitigate the impact of such penalty provisions upon the Holder.
Any such Agreement may be supplemented or amended from time to time as approved
by the Committee as contemplated by Section 11.7(b).
     11.6 Designation of Beneficiaries. Each Person who shall be granted an
Award under the Plan may designate a beneficiary or beneficiaries and may change
such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the Committee on a form to be prescribed by
it, provided that no such designation shall be effective unless so filed prior
to the death of such Person.
     11.7 Termination and Amendment.
     (a) General. Unless the Plan shall theretofore have been terminated as
hereinafter provided, no Awards may be made under the Plan on or after the tenth
anniversary of the Effective Date. The Plan may be terminated at any time prior
to the tenth anniversary of the Effective Date and may, from time to time, be
suspended or discontinued or modified or amended if such action is deemed
advisable by the Committee.
     (b) Modification. No termination, modification or amendment of the Plan
may, without the consent of the Person to whom any Award shall theretofore have
been granted, adversely affect the rights of such Person with respect to such
Award. No modification, extension, renewal or other change in any Award granted
under the Plan shall be made after the grant of such Award, unless the same is
consistent with the provisions of the Plan. With the consent of the Holder and
subject to the terms and conditions of the Plan (including Section 11.7(a)), the
Committee may amend

-18-



--------------------------------------------------------------------------------



 



outstanding Agreements with any Holder, including any amendment which would
(i) accelerate the time or times at which the Award may be exercised and/or
(ii) extend the scheduled expiration date of the Award. Without limiting the
generality of the foregoing, the Committee may, but solely with the Holder’s
consent unless otherwise provided in the Agreement, agree to cancel any Award
under the Plan and grant a new Award in substitution therefor, provided that the
Award so substituted shall satisfy all of the requirements of the Plan as of the
date such new Award is made. Nothing contained in the foregoing provisions of
this Section 11.7(b) shall be construed to prevent the Committee from providing
in any Agreement that the rights of the Holder with respect to the Award
evidenced thereby shall be subject to such rules and regulations as the
Committee may, subject to the express provisions of the Plan, adopt from time to
time or impair the enforceability of any such provision.
     11.8 Government and Other Regulations. The obligation of the Company with
respect to Awards shall be subject to all applicable laws, rules and regulations
and such approvals by any governmental agencies as may be required, including
the effectiveness of any registration statement required under the Securities
Act of 1933, and the rules and regulations of any securities exchange or
association on which the Common Stock may be listed or quoted. For so long as
any series of Common Stock are registered under the Exchange Act, the Company
shall use its reasonable efforts to comply with any legal requirements (i) to
maintain a registration statement in effect under the Securities Act of 1933
with respect to all shares of the applicable series of Common Stock that may be
issued to Holders under the Plan and (ii) to file in a timely manner all reports
required to be filed by it under the Exchange Act.
     11.9 Withholding. The Company’s obligation to deliver shares of Common
Stock or pay cash in respect of any Award under the Plan shall be subject to
applicable federal, state and local tax withholding requirements. Federal, state
and local withholding tax due at the time of an Award, upon the exercise of any
Option or SAR or upon the vesting of, or expiration of restrictions with respect
to, Restricted Shares or Stock Units or the satisfaction of the Performance
Objectives applicable to a Performance Award, as appropriate, may, in the
discretion of the Committee, be paid in shares of the applicable series of
Common Stock already owned by the Holder or through the withholding of shares
otherwise issuable to such Holder, upon such terms and conditions (including the
conditions referenced in Section 6.5) as the Committee shall determine. If the
Holder shall fail to pay, or make arrangements satisfactory to the Committee for
the payment to the Company of, all such federal, state and local taxes required
to be withheld by the Company, then the Company shall, to the extent permitted
by law, have the right to deduct from any payment of any kind otherwise due to
such Holder an amount equal to any federal, state or local taxes of any kind
required to be withheld by the Company with respect to such Award.
     11.10 Nonexclusivity of the Plan. The adoption of the Plan by the Board
shall not be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including the
granting of stock options and the awarding of stock and cash otherwise than
under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

-19-



--------------------------------------------------------------------------------



 



     11.11 Exclusion from Pension and Profit-Sharing Computation. By acceptance
of an Award, unless otherwise provided in the applicable Agreement, each Holder
shall be deemed to have agreed that such Award is special incentive compensation
that will not be taken into account, in any manner, as salary, compensation or
bonus in determining the amount of any payment under any pension, retirement or
other employee benefit plan, program or policy of the Company or any Subsidiary
of the Company. In addition, each beneficiary of a deceased Holder shall be
deemed to have agreed that such Award will not affect the amount of any life
insurance coverage, if any, provided by the Company on the life of the Holder
which is payable to such beneficiary under any life insurance plan covering
employees of the Company or any Subsidiary of the Company.
     11.12 Unfunded Plan. Neither the Company nor any Subsidiary of the Company
shall be required to segregate any cash or any shares of Common Stock which may
at any time be represented by Awards, and the Plan shall constitute an
“unfunded” plan of the Company. Except as provided in Article VIII with respect
to Awards of Restricted Shares and except as expressly set forth in an
Agreement, no employee shall have voting or other rights with respect to the
shares of Common Stock covered by an Award prior to the delivery of such shares.
Neither the Company nor any Subsidiary of the Company shall, by any provisions
of the Plan, be deemed to be a trustee of any shares of Common Stock or any
other property, and the liabilities of the Company and any Subsidiary of the
Company to any employee pursuant to the Plan shall be those of a debtor pursuant
to such contract obligations as are created by or pursuant to the Plan, and the
rights of any employee, former employee or beneficiary under the Plan shall be
limited to those of a general creditor of the Company or the applicable
Subsidiary of the Company, as the case may be. In its sole discretion, the Board
may authorize the creation of trusts or other arrangements to meet the
obligations of the Company under the Plan, provided, however, that the existence
of such trusts or other arrangements is consistent with the unfunded status of
the Plan.
     11.13 Governing Law. The Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware.
     11.14 Accounts. The delivery of any shares of Common Stock and the payment
of any amount in respect of an Award shall be for the account of the Company or
the applicable Subsidiary of the Company, as the case may be, and any such
delivery or payment shall not be made until the recipient shall have paid or
made satisfactory arrangements for the payment of any applicable withholding
taxes as provided in Section 11.9.
     11.15 Legends. Each certificate evidencing shares of Common Stock subject
to an Award shall bear such legends as the Committee deems necessary or
appropriate to reflect or refer to any terms, conditions or restrictions of the
Award applicable to such shares, including any to the effect that the shares
represented thereby may not be disposed of unless the Company has received an
opinion of counsel, acceptable to the Company, that such disposition will not
violate any federal or state securities laws.

-20-



--------------------------------------------------------------------------------



 



     11.16 Company’s Rights. The grant of Awards pursuant to the Plan shall not
affect in any way the right or power of the Company to make reclassifications,
reorganizations or other changes of or to its capital or business structure or
to merge, consolidate, liquidate, sell or otherwise dispose of all or any part
of its business or assets.
     11.17 Interpretation. The words “include,” “includes,” “included” and
“including” to the extent used in the Plan shall be deemed in each case to be
followed by the words “without limitation.”
     11.18 Section 409A. Notwithstanding anything in this Plan to the contrary,
if any Plan provision or Award under the Plan would result in the imposition of
an additional tax under Code Section 409A and related regulations and United
States Department of the Treasury pronouncements (“Section 409A”), that Plan
provision or Award will be reformed to avoid imposition of the applicable tax
and no action taken to comply with Section 409A shall be deemed to adversely
affect the Holder’s rights to an Award.

-21-